[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO CITE IN.
Nothing would be accomplished by allowing the Town to become a party, because it could never become the only kind of party as to whom apportionment may be considered, namely "a party against whom recovery is allowed." Conn. Gen. Stat. § 52-572h. This is because the Town can be held liable only if the defective highway were the sole proximate cause of the plaintiff's damages. If the defendant and the Town were both proximate causes, no liability could be assigned to the Town.
Even if the Town is not a party, the defendant can avoid liabliity [liability] by showing that the Town's negligence was the sole proximate cause of the plaintiff's damages.
The motion is denied.
RICHARD A. WALSH, J.